                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                           No. 5:13-CR-239-1H
                            No. 5:18-CV-23-H


DWIGHT EDWARD CARTER,               )
     Petitioner,                    )
                                    )
      v.                            )
                                    )                  ORDER
UNITED STATES OF AMERICA,           )
     Respondent.                    )


      This matter is before the court on petitioner’s motion to

vacate, [DE #62].    Petitioner filed motions to expand the record,

[DE #63 and #72], and motions to amend and supplement his § 2255,

[DE #75 and #76], all of which this court GRANTS and the contents

will be considered herein.      Petitioner has also filed a motion to

challenge jurisdiction, vacate judgment, and reverse and dismiss

indictment, [DE #90], which the court considers as a supplement to

his § 2255, and the contents will be considered herein.                    The

government moved to dismiss, [DE #68], and petitioner responded,

[DE #73].     Petitioner additionally filed a motion to appoint

counsel and a motion for evidentiary hearing, [DE #84].                Counsel

for   petitioner,     appointed     for    the    limited      purpose     of

representation pursuant to Standing Order 15-SO-02, also filed a

response to government’s motion to dismiss [DE #97].




        Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 1 of 8
     The   court    had    previously   granted      petitioner’s   motion   to

expand the record at DE #71, which was almost identical to DE #75

before the court.         [DE #74].     The court allowed the government

twenty-one   days     to    respond     to   the     documents   attached    to

petitioner’s supplement at DE #71.                 After the court’s order,

petitioner additionally filed a motion for summary judgment, [DE

#79], and motion for default judgment, [DE #80], and the government

responded, [DE #82]. Petitioner replied to the response, [DE #83].

     Petitioner has filed several letters, [DE #77, DE #81, DE

#85], requesting information about the status of his section 2255

motions, which are addressed by this order.

     Petitioner additionally filed the following motions:

     1) a motion under 28 U.S.C. § 1651, [DE #46];

     2) a motion to amend his § 1651 motion, [DE #57];

     3) a motion to dismiss all petitions and/or 28 U.S.C. § 1651,

       [DE #61].

                                 BACKGROUND

     On February 10, 2014, petitioner pled guilty, pursuant to a

written plea agreement, to interference with commerce by threats

and violence, in violation of 18 U.S.C. § 1951 (Count One) and

brandishing a firearm in furtherance of a crime of violence, in

violation of 18 U.S.C. § 924(c)(1)(A)(ii) (Count Two).              Petitioner

was sentenced by this court to a total term of imprisonment of 132

months on June 10, 2014.       Petitioner did not appeal.

                                        2

       Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 2 of 8
     On January 9, 2018, petitioner filed the instant motion to

vacate pursuant to 28 U.S.C. § 2255 [DE #62].                   However, on July

11, 2016, petitioner had filed a motion under 28 U.S.C. § 1651,

the All Writs Act.       By order, the court issued a notice informing

petitioner it would recharacterize the All Writs motion as one

more properly brought under 28 U.S.C. § 2255 unless petitioner

objected.     [DE #60].       In response, petitioner filed a motion to

withdraw his § 1651 motion as well as his motion to amend the

motion.    [DE #61].    The court hereby GRANTS petitioner’s motion to

withdraw, [DE #61].       However, in deference to his pro se status,

as the petitioner filed his initial motion under 28 U.S.C. § 1651

on July 11, 2016, the court will construe his § 2255 motion as

filed on July 11, 2016.

                              COURT’S DISCUSSION


     Title     28    U.S.C.   §   2255    imposes    a    one-year    statute    of

limitations     on   actions      filed   pursuant       to   that   section.   The

pertinent text of 28 U.S.C. § 2255 provides that:

             A 1-year limitation shall apply to a motion
             under this section.    The limitation period
             shall run from the latest of–

             (1)    the date on which          the       judgment    of
             conviction becomes final;

             (2) the date on which the impediment to making
             a motion created by governmental action in
             violation of the Constitution or laws of the
             United States is removed, if the movant was


                                          3

          Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 3 of 8
             prevented from making          a   motion      by   such
             governmental action;

             (3) the date on which the right asserted was
             initially recognized by the Supreme Court, if
             that right has been newly recognized by the
             Supreme   Court    and   made   retroactively
             applicable to cases on collateral review; or

             (4)   the date on which the facts supporting
             the claim or claims presented could have been
             discovered through the exercise of diligence.

28 U.S.C. § 2255(f).

     This court’s judgment was entered on June 16, 2014. [DE #45].

Petitioner did not file an appeal, and therefore his judgment

became final on the date his judgment was entered, that is, “the

date upon which [petitioner] declined to pursue further direct

appellate review.”       United States v. Sanders, 247 F.3d 139, 142

(4th Cir. 2001).        As detailed above, petitioner’s § 2255 motion

was not filed until July 11, 2016, at the earliest, well more than

one year after the judgment became final.          Therefore, petitioner’s

motion is not timely pursuant to 28 U.S.C. § 2255(f)(1).

     I.      Timeliness under 28 U.S.C. § 2255(f)(3)

     Petitioner      contends   in    his   response   to    the   government’s

motion to dismiss, [DE #83], that his motion is timely pursuant

to 28 U.S.C. § 2255(f)(3) due to his claim pursuant to Johnson v.

United States, 135 S. Ct. 2551 (2015).            In the Johnson decision,

the Supreme Court of the United States invalidated the residual

clause     found   in   18   U.S.C.   § 924(e)(2)(B)(ii)         (“Armed   Career


                                       4

          Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 4 of 8
    Criminal Act” or “ACCA”).    Johnson, 135 S. Ct. at 2557.         In Welch

    v. United States, 136 S. Ct. 1257, 1265 (2016), the Supreme Court

    held the rule pronounced in Johnson is retroactively applicable

    on collateral review.    However, Johnson does not afford relief to

    petitioner as he was not sentenced under the ACCA. 1           Therefore,

    (f)(3) is not applicable to petitioner.

        II.   Timeliness under 28 U.S.C. § 2255 (f)(4)

        Next, petitioner contends his motion is timely under (f)(4)

because he did not learn until August 25, 2017, of the fact that

“no firearm was reported to be brandished by either victim nor by

the arresting agency Rocky Mount Police Department.”             [DE #62-2 at

8-10].     Petitioner contends this lack of mention of brandishing in

the report means he is “actually innocent” of Count Two and that

his counsel was ineffective for coercing him into pleading guilty

in light of these facts.

         However, under (f)(4) the statute runs from “the date on

which the facts supporting the claim or claims presented could

have been discovered through the exercise of diligence.” 28 U.S.C.

§ 2255.




1Petitioner, through appointed counsel, argued the offense of Hobbs Act Robbery
(18 U.S.C. § 1951) is not a crime of violence. [DE #97]. However, the Fourth
Circuit has held “Hobbs Act robbery constitutes a crime of violence under the
force clause of Section 924(c).” United States v. Mathis, 932 F.3d 242, 266
(4th Cir. 2019) (citing United States v. Garcia-Ortiz, 904 F.3d 102, 109 (1st
Cir. 2018); United States v. Hill, 890 F.3d 51, 60 (2d Cir. 2018); United States
v. Rivera, 847 F.3d 847, 849 (7th Cir. 2017); In re Fleur, 824 F.3d 1337, 1340-
41 (11th Cir. 2016)) (footnote omitted).

                                       5

          Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 5 of 8
      Petitioner knew whether the firearm was brandished at the

time of his plea when he pled guilty under oath to brandishing and

furthermore at the time of sentencing when the Presentence Report

(“PSR”) stated that “Carter pointed a firearm at an employee of

the business and stated ‘Shut up and give me your money.’”                    [DE

#37 ¶ 6].      The lack of mention of brandishing in a police report

is   not    enough,   standing    alone,    to   state   a    claim   for   actual

innocence or to constitute facts under (f)(4) which would trigger

a different date for the running of the statute of limitations.

      III. Equitable Tolling

      Finally, petitioner contends the court should equitably toll

the statute of limitations.          For the court to consider equitably

tolling the statute, the petitioner generally bears the burden of

establishing two elements: (1) that he has been pursuing his rights

diligently, and (2) that some extraordinary circumstances stood in

his way.”      Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005) (citing

Irwin v. Dep’t of Veterans Affairs, 498 U.S. 89, 96 (1990)).

      Petitioner argues the court should consider equitably tolling

the statute of limitations due to his history of mental illness

and argues that his attorney coerced him into pleading guilty to

a crime of which he was actually innocent. 2                 However, petitioner

has not shown how he has been pursuing his rights diligently.



2 As to his claim of ineffective assistance of counsel, petitioner specifically
abandoned such claims. [DE #83 at 6 (petitioner “abandons the claims herein.”].

                                        6

           Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 6 of 8
       Petitioner     did   not     appeal    his    guilty    plea    or    sentence.

Further, although petitioner alleges he told his attorney he did

not brandish the firearm, he did not file a section 2255 motion

for several years after his guilty plea and sentence.

       As to his claim of actual innocence, to establish actual

innocence, petitioner must demonstrate that “it is more likely

than    not    that    no     reasonable       juror     would       have    convicted

him.”    Schlup v. Delo, 513 U.S. 298, 327 (1995).                          “‘[A]ctual

innocence’       means        factual        innocence,        not     mere         legal

sufficiency.”       Bousley    v.    United     States,       523    U.S.    614,    623

(1998).    Petitioner has not made a showing of factual innocence of

brandishing, as detailed above.                Therefore, petitioner has not

stated a claim for actual innocence that would justify equitably

tolling the statute of limitations.

       While the court notes petitioner’s mental health issues, the

court ordered petitioner evaluated for competency and he was found

competent to proceed. Petitioner has not shown that he has pursued

his rights diligently or that extraordinary circumstances prevent

him from doing so.          Therefore, the court declines to equitably

toll the statute of limitations.

       Finding    petitioner’s        motion        is   untimely      and     finding

petitioner has failed to show a basis for equitable tolling, his

motion must be DISMISSED.



                                         7

          Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 7 of 8
                                 CONCLUSION

     For    the   foregoing     reasons,       the     government’s     motion   to

dismiss, [DE #68], is hereby GRANTED, and petitioner’s motion to

vacate, [DE #62, #63, #72, #75, #76, #79, #80, #90], is hereby

DISMISSED.     Petitioner’s motion to appoint counsel, [DE #84], is

DENIED AS MOOT.       Petitioner’s motion to voluntarily dismiss his

§ 1651     motions,   [DE    #61],   is      hereby     GRANTED.        Therefore,

petitioner’s accompanying § 1651 motions, [DE #46 and DE #57], are

hereby DISMISSED.      The clerk is directed to close this case.

     A certificate of appealability shall not issue absent "a

substantial showing of the denial of a constitutional right."                    28

U.S.C. § 2253(c)(2).          A petitioner satisfies this standard by

demonstrating     that      reasonable       jurists     would   find    that    an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable.     Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         A reasonable jurist would not find

this court's dismissal of Petitioner's § 2255 Motion debatable.

Therefore, a Certificate of Appealability is DENIED.

     This 17th day of April 2020.

                               ___________________________________
                               Malcolm J. Howard
                               Senior United States District Judge
At Greenville, NC
#35

                                         8

         Case 5:13-cr-00239-H Document 100 Filed 04/17/20 Page 8 of 8
